ORDER REMANDING CASE
BARTLETT, District Judge.
Merrill and Ida Rose appeal from the June 18, 1987, order denying them a discharge in bankruptcy. Several portions of that order are based upon violations of 11 U.S.C. § 727(a)(2) and seem to be premised on the assumption that the debtors’ action regarding corporate assets can constitute a basis for denial of discharge of individual debtors. This assumption seems inconsistent with 11 U.S.C. § 727(a)(2) which provides as follows:
(2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of the estate charged with custody of property under this title, has transferred, removed, destroyed, mutilated, or concealed, or has permitted to be transferred, removed, destroyed, mutilated, or concealed—
(A) property of the debtor, within one year before the date of the filing of the petition; or
(B) property of the estate, after the date of the filing of the petition. [Emphasis added.]
Therefore, it is hereby ORDERED that this case is remanded to the bankruptcy court for explanation of those portions of the June 18, 1987, bankruptcy order denying debtors a discharge in bankruptcy based upon the debtors’ actions regarding corporate assets.